On Petition for Rehearing.


Per Curiam.

A rehearing is asked on the ground that this cause has been tried three different times before three different judges, and that each judge, after hearing the witnesses and seeing their manner and demeanor on the stand, directed a verdict for the defendant. It is argued that the concurrence of these several judges, upon the question of the credibility of the witnesses, should conclude us. A number of cases are cited to the effect that the jury, or the court, where the trial is had before it without a jury, is the exclusive judge of the credit to which the witnesses are entitled. Those cases are not in point. This was not a trial before the judge alone. We do not know the grounds on which the court took the case from the jury. The opinion of the judge upon the truthfulness of the testimony *328might or might not have influenced his action. But whether it did or not is immaterial. There was a jury, and the law committed the decision of the weight to which the testimony was entitled, to them, and not to the judge. It was not because he erred in his estimate of the value of the evidence that the judgment was reversed; but because he undertook to dispose of questions which he had no authority to determine at all, and upon which the jury only could pass judgment.
Petition for rehearing denied.